Citation Nr: 0914840	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-05 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1977 to 
September 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision from the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.


FINDING OF FACT

The Veteran does not have a bilateral hearing loss disability 
under VA standards.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including one in November 2005 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The November 2005 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The letter informed him that his 
service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  He was also informed 
that VA would seek to provide federal records pertinent to 
his claim.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Although the notice provided addressing the rating criteria 
and effective date provisions were not provided until August 
2006, the claim was subsequently readjudicated in a December 
2006 Statement of the Case.  Thus any timing error was cured 
by the readjudication of the claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained medical records.  The Veteran has 
submitted numerous medical records and statements.  In 
addition, he was afforded VA medical examinations, most 
recently in August 2008, which provided specific medical 
opinions pertinent to the issue on appeal.  

The Veteran has also argued that the audiological evaluation 
was inadequate, in part, because it had not taken into 
account the full effect of his disability.  In his July 2006 
Appeal To Board Of Veterans' Appeals (VA Form 9), which the 
RO accepted as a Notice of Disagreement, the Veteran reported 
that the hearing test did not reflect the problems he had in 
real life situations, with background noise present.

The United States Court of Appeals for Veterans Claims 
(Court) recently held that VA's policy of conducting all 
audiometry testing of hearing loss claimants in a sound-
controlled room is valid.  The Court found that there was no 
expert medical evidence demonstrating that an audiometry test 
conducted in a sound-controlled room produces inaccurate, 
misleading, or clinically unacceptable test results.  
Moreover, there was no evidence of the existence of any 
alternative testing method available.  It was also found that 
an audiologist must provide a description of the functional 
effects caused by the hearing loss disability.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).

The VA audiologists elicited from the Veteran that he had 
difficulty understanding speech with background noise and 
over the phone.  This was sufficient to comply with the 
applicable VA policies.  See Martinak, 21 Vet.App. at 455 (VA 
audiologist's indication in report that Veteran's hearing 
loss affected his ability to sleep was sufficient to comply 
with requirements of VA's own internal guidance documents 
that VA audiologists describe the effects of a hearing 
disability on occupational functioning and daily activities). 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
other additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.

Bilateral Hearing Loss

The Veteran has claimed that he has hearing loss due to noise 
exposure during his period of active service.

Service connection may be granted if the evidence establishes 
that coincident with his service, the Veteran incurred a 
disease or injury, or had a preexisting injury aggravated, in 
the line of duty of his active service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a). Service connection may also be 
granted for certain chronic diseases, such as sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  

The Court explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Service treatment records generally did not indicate that the 
Veteran's hearing loss ever reached the "disability" level 
under 38 C.F.R. § 3.385.

A VA examination was provided in January 2005, prior to his 
discharge.  The Veteran reported difficulty understanding 
conversational speech in the presence of background noise.  
He reported in-service noise exposure including from steamers 
while cooking, gunfire and explosions on the firing range, 
and the noise from jet engines while visiting the flight 
lines.  Ear protection was consistently used.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
10
20
15
25
25
21
LEFT
15
20
15
25
25
21

The Veteran's CNC speech discrimination scores were 100 
percent for the right ear and 96 percent for the left ear.

These results do not indicate that the Veteran meets the 
impaired hearing threshold of 40 decibels or greater in 
either ear or that the thresholds for at least three of these 
frequencies are 26 decibels or greater, or that speech 
recognition scores are less than 94 percent to qualify as a 
"disability" under VA standards.  38 C.F.R. § 3.385.  

The Veteran received a VA audio consult in January 2007.  He 
reported difficulty in hearing, especially in noisy 
environments for the past year.  The examiner found normal 
hearing for the left ear, with mild hearing loss at 8000 Hz.  
The right ear had borderline normal hearing, with mild 
hearing loss at 3000 to 8000 Hz.  Speech testing revealed 
excellent word recognition in quiet conditions and quick 
speech noise testing revealed no significant problems when 
hearing in noisy environments.  However, the consult did not 
provide exact findings of hearing loss such that a 
determination could be made under 38 C.F.R. § 3.385 or 
provide a medical opinion as to the etiology of any hearing 
loss found.  

Another VA examination was provided in August 2008, and 
included a review of the claims file.  The Veteran reported 
that he had difficulty hearing on the telephone and cell 
phone.  He also had to "really concentrate" when listening 
to conversations at home and work.  He reported noise 
exposure including from the flight line and aircraft engines.  
He denied any additional exposure to noise with any civilian 
jobs, hobbies, or recreational activities.  

The threshold results, in decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
AVERAGE
RIGHT
25  
25
25
30
35
28.75
LEFT
25
25
25
30
30
27.5

He also had a Maryland CNC word recognition score of 100 
percent of the right ear and 94 percent of the left ear.  The 
examiner found borderline normal hearing with a mild hearing 
loss at 3000 Hz and above for the right ear.  The left ear 
revealed borderline normal hearing to 2000 Hz, with a mild to 
moderately severe sensorineural hearing loss at 3000 Hz and 
above.  

The August 2008 VA examination results similarly do not 
indicate that the Veteran meets the impaired hearing 
threshold of 40 decibels or greater in either ear or  that 
the thresholds for at least three of these frequencies are 26 
decibels or greater, or that speech recognition scores are 
less than 94 percent to qualify as a "disability" under VA 
standards.  38 C.F.R. § 3.385.  

The August 2008 VA examiner further noted that the Veteran's 
January 2005 VA examination, approximately eight months prior 
to his discharge, revealed hearing levels within normal 
limits for the right ear.  The examiner found no evidence to 
support that the Veteran's hearing loss in the right ear was 
related to service.

With regard to the left ear, the August 2008 VA examiner 
found the previously noted mild hearing loss to appear to be 
a fluctuating hearing loss.  The examiner further noted that 
the Veteran's had a 15 to 20 dB decrease in hearing at 6000 
to 8000 Hz only for the left ear, since his January 2005 VA 
examination.  The examiner thus found that since the left ear 
hearing loss did not meet VA criteria for a disability and 
since there had been essentially no change in haring at 500 
to 4000 Hz since 2005, the left ear high frequency hearing 
loss at 6000 to 8000 Hz is not due to service, but more 
likely is due to the effects of presbycusis and/or some other 
etiology.  The examiner also found that the mild high 
frequency right ear hearing loss was not due to service, but 
more likely than not due to the effects of presbycusis and/or 
some other etiology.

The record consistently indicates that although the Veteran 
has hearing loss, but that it does not rise to the level of a 
"disability" under 38 C.F.R. § 3.385.  As such, the 
Veteran's hearing is found to not be within the auditory 
thresholds necessary to qualify as hearing loss under VA 
standards.  

Furthermore, even if the Veteran's hearing loss had reached 
the level of a "disability" under VA standards, the medical 
evidence of record does not support the Veteran's claim.  The 
August 2008 VA examiner specifically found that any hearing 
loss sustained by the Veteran, though it did not reach the 
level of a "disability" under VA standards, was also not 
due to his service, but rather was due to presbycusis and/or 
some other etiology.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply.  Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991).  The Veteran's claim for service 
connection for bilateral hearing loss is denied. 


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


